Citation Nr: 1524396	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  10-11 387	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for major depressive disorder, from June 12, 2006, to February 24, 2012.

2.  Entitlement to an initial disability rating in excess of 50 percent for major depressive disorder since February 24, 2012.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Counsel
INTRODUCTION

The Veteran served on active duty from May 1980 to October 1981. 

These matters are before the Board of Veterans' Appeals (Board) on appeal of a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Denver, Colorado RO currently has jurisdiction.  

These matters are characterized as an appeal of an August 2009 decision by the St. Louis RO.  On further review, however, the Board finds that the December 2006 rating decision which originally granted service connection for major depressive disorder and assigned a disability rating of 10 percent is not final, and is properly on appeal pursuant to the holding of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Bond v. Shinseki, 659 F.3d 1362 (2011).  

In that case, the Federal Circuit found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions during relevant time periods to determine whether they contained new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Id. at 1362.  Submission of additional evidence does not extend the period for initiation of an appeal by submission of a notice of disagreement.  38 C.F.R. § 20.304.  However, under 38 C.F.R. § 3.156(b), new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  

In the one-year period following the December 2006 rating decision, the Veteran submitted competent evidence that his major depressive disorder was worse than previously rated.  Specifically, in October 2007, he provided a statement asserting that he has "severe" depression, sleep impairment, panic attacks, suicidal and homicidal ideation, and a pervasive need to isolate himself from society.  

A May 2008 rating decision addressed the newly received evidence, and awarded a disability evaluation of 30 percent for major depressive disorder, effective June 26, 2006.  However, this decision is also not final, as new and material evidence was submitted within one year of the decision.  38 C.F.R. § 3.156(b).  An April 2009 VA examination noted that the Veteran had engaged in a suicide attempt by making "superficial cuts on wrists with a knife."  The Veteran also described having visions of deceased loved ones after their deaths.  The examiner noted that the Veteran's depression contributed to his inability to maintain substantially gainful employment.  

The Board finds new and material evidence as to the severity of the Veteran's major depressive disorder was received within one year of the December 2006 rating decision which established service connection and assigned a disability rating for major depressive disorder.  The decision was not subsumed by the subsequent May 2008 rating decision, because of the submission of new and material evidence that also tolled the finality of that decision.  Id.  Thus, the December 2006 decision is not final and is properly on appeal.  As a result, the issue has been recharacterized as an appeal of a disability rating following the initial award of service connection.

During the pendency of the appeal, increased evaluations for the service-connected major depressive disorder were awarded.  On a claim for an original or increased rating, the claimant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and it follows that such a claim remains in controversy where less than the maximum benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Where a claimant has filed a notice of disagreement as to a RO decision assigning a particular rating, a subsequent RO decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the appeal.  Id.  Thus, the issue remains in appellate status. 

In October 2013, the Board determined that a disability evaluation in excess of 30 percent was not warranted prior to February 24, 2012, and that a disability evaluation of 50 percent, but no higher, for major depressive disorder was warranted since February 24, 2012.  The Veteran subsequently appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2014, a Joint Motion for an Order Vacating the Board Decision (Joint Motion) was brought before the Court.  In an Order dated that same month, the Court vacated the portion of the October 2013 Board decision that denied a rating in excess of 30 percent for major depressive disorder prior to February 24, 2012, and denied a rating in excess of 50 percent since February 24, 2012, and remanded the case to the Board for readjudication consistent with its Order. 

Also in October 2013, the Board remanded the issue of entitlement to a TDIU for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

Recent VA clinical notes indicate that the Veteran's major depressive disorder may have increased in severity since he was last afforded a VA examination.  Under these circumstances, a new VA examination must be scheduled.  See 38 U.S.C.A.    § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).

The Veteran alleges that his service-connected disabilities render him unable to obtain and maintain substantially gainful employment.  A medical opinion has not been sought on the question of whether his service-connected disabilities, either alone or in the aggregate, without consideration of age or nonservice-connected disabilities, render him unable to secure or follow a substantially gainful occupation.  See Colayong v. West, 12 Vet. App. 524, 538 (1999).  Based on the evidence of unemployability in the record, such an opinion is necessary.  38 C.F.R. § 3.159.

During a February 2012 VA mental disorders examination, the Veteran indicated that he planned to seek disability benefits from the Social Security Administration (SSA).  Records associated with such a claim are likely to be relevant to the issues on appeal; thus, they must be obtained.  38 C.F.R. § 3.159(c)(1); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Updated VA treatment records must also be obtained.  Id.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records since June 2014.

2.  Obtain the records associated with the Veteran's claim for disability benefits from SSA, including all disability determinations and all medical records considered in making those determinations.  If such records are unavailable, the Veteran's claim file must be clearly documented to that effect.

3.  Then, schedule the Veteran for a VA mental disorders examination by an appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.

All signs and symptoms of the service-connected major depressive disorder must be reported in detail.  The examiner must assign a Global Assessment of Functioning score. 

The examiner must also provide an opinion as to whether the Veteran's service-connected disabilities (currently major depressive disorder rated as 50 percent disabling; left knee chondromalacia rated as 10 percent disabling; right knee chondromalacia rated as 10 percent disabling; a laceration of the back rated as 10 percent disabling; and noncompensable residuals of a deformity of the 5th finger of the right hand), without regard to age or nonservice-connected disabilities, render him unable to secure and follow a substantially gainful occupation, in light of his education and work experience.

4.  Then, readjudicate the appeal.  If any of the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These matters must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




